Citation Nr: 1509737	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  06-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of meatotomy of the urethra. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
 
Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982. 

This matter came before the Board of Veterans' Appeals (Board) from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2009, November 2010, February 2012, December 2012, and May 2013, the Board remanded for additional development and due process concerns.

On a VA Form 9 dated April 2008, the Veteran requested a hearing before a Veterans Law Judge.  However, he thereafter withdrew this request in June 2008.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As noted in previous Board remands, the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in an August 2011 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's status post meatotomy of the urethra is asymptomatic; objective and competent evidence of voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections associated with status post meatotomy of the urethra has not been shown.
CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected status post meatotomy of the urethra have not been met or approximated for the entire claim/appeal period.   38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, Diagnostic Code 7599-7518 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial compensable rating for residuals of meatotomy of the urethra.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in July 2009, November 2010, February 2012, December 2012, and May 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records and provide the Veteran with a VA examination for his residuals of meatotomy of the urethra.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records have been obtained and associated with the Veteran's claims folder.  Also, the Veteran has been afforded multiple VA examinations for his residuals of meatotomy of the urethra.  His claim was readjudicated in multiple supplemental statements of the case (SSOCs), most recently in October 2013.    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  
The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected residuals of meatotomy essentially fall within this fact pattern.  Prior to the RO's June 2005 grant of service connection for this disability, the Veteran was notified (by a November 2004 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the June 2005 rating decision, the April 2006 statement of the case (SOC), and multiple SSOCs] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA treatment records.     

Also, the Veteran was afforded VA examinations in December 2004, November 2009, and January 2011 with addendums obtained in January 2013 and October 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative, who has received all appropriate notifications.  

Accordingly, the Board will proceed to a decision.

Higher evaluation for residuals of meatotomy of the urethra

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The RO granted service connection for meatotomy for genital warts in urinary meatus in the above-referenced June 2005 rating decision, and the resultant disability has since been rated noncompensable under 38 C.F.R. § 4.115a-b , Diagnostic Code 7599-7518 (stricture of the urethra). 

Under Diagnostic Code 7518, stricture of the urethra is to be rated as a voiding dysfunction.  A 20 percent is warranted when a voiding dysfunction requires the wearing of absorbent materials which must be changed less than two times per day. Higher ratings are available when urine leakage causes a greater problem.  See 38 C.F.R. § 4.115a.  The Board notes that 38 C.F.R. § 4.115a also includes the criteria for rating genitourinary system dysfunction manifested by urinary frequency, obstructed voiding, and urinary tract infections. 

The medical evidence shows findings that would usually require assigning a compensable percent disability rating.  However, the determinative question in this case is not whether the Veteran has symptoms that meet the criteria for a compensable rating (he does), but whether the current complaints and functional impairment are due to the service-connected residuals of the meatotomy of the urethra. 

A regulation setting out principles relating to service connection, while not specifically addressed to rating service-connected disabilities, is instructive in assessing the evidence relating to the circumstances of this veteran's claim for an increase.  It provides that, when chronicity of a disease is established in service, subsequent manifestations of the same chronic disease, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 . 

Review of the medical evidence of record does not show that the Veteran is currently being treated for urethritis or for any other urinary problems related to his service-connected status post meatotomy.  While the Veteran has reported urinary frequency/incontinence, the competent and probative evidence shows that this problem is not secondary to his service-connected meatotomy of the urethra.  In this regard, VA medical opinions were obtained in January and October 2013 as to whether the Veteran's urinary frequency was caused or aggravated by his residuals of meatotomy of the urethra.  In the January 2013 opinion, the VA examiner (who examined the Veteran in January 2011) reviewed the Veteran's claims folder and concluded that it is less likely than not that the Veteran's incontinence is related to the residuals of meatotomy.  In the October 2013 opinion, the same VA examiner concluded that it is less likely as not that the Veteran's incontinence is aggravated by the residuals of the meatotomy.  The examiner's rationale for his conclusion was based on his finding that urine is controlled by the proximal end of the penis where there are muscles, not the distal end where the meatotomy was done.  Moreover, the Veteran's description of spraying of urine and difficulty controlling where the stream goes is not related to incontinence, but is rather related to a wide opening for the urine to come out.  The examiner also found that based on review of the medical evidence of record, the Veteran's incontinence is secondary to his mental incompetence and diabetes mellitus.  

The January and October 2013 VA opinions were based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board observes that there is no medical evidence currently of record to show the existence of incontinence prior to December 2004.  In addition, while the Board acknowledges that the Veteran has urinary frequency, his complaints of urinary symptoms have been significantly inconsistent, and this inconsistency is unexplained by the medical evidence.  See e.g., the December 2004 VA examination report (noting a report of having to use eight pads per day); VA examination report, dated in November 2009 (noting a report of having to use two pads per day, and two-year history of incontinence), VA examination report, dated in January 2011 (noting a reported two-year history of incontinence).  In contrast to the Veteran's complaints of incontinence in the examination reports, VA progress notes dated prior to 2010 show that his complaints have been limited to an un-unified urine stream, and that on some occasions he has denied having urinary symptoms.  See e.g., VA progress notes, dated in September 2005, May, August and September of 2007, November 2009.  Furthermore, the Veteran's treatment reports show that he has received a great deal of treatment for psychiatric symptoms, with multiple findings of alcohol abuse, and he has repeatedly complained of psychiatric symptoms due to financial strain.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board also notes that the Veteran and others who have submitted statements related to his symptoms have presented no probative clinical evidence that his incontinence is secondary to his residuals of meatotomy of the urethra.  The Board finds that as they are lay persons, they are not competent to associate these symptoms to the residuals of meatotomy of the urethra.  That is, the Veteran and other lay people are not competent to opine on matters such as the etiology of his current incontinence.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran and others who have submitted statements in support of his claim have the medical training sufficient to render medical opinions, the Board must find that their contention with regard to his incontinence being related to his residuals of meatotomy of the urethra to be of no minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and others in support of his own claims are not competent evidence of a relationship between his incontinence and residuals of meatotomy of the urethra.

Since the competent and probative evidence does not show that the Veteran's status post meatotomy currently causes a voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections and, instead, reveal that the disability is asymptomatic and without residuals, there is no basis upon which to grant a compensable rating.  See 38 C.F.R. § 4.115a.  In sum, without evidence of some disabling symptoms due to the service-connected condition, an increased (compensable) rating for status post meatotomy is not warranted. 

The Board has considered the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998) in arriving at the above conclusion.  However, in this case, the Veteran's urinary incontinence has consistently been attributed to disorders other than the Veteran's service-connected status post meatotomy by competent medical professionals after considering the Veteran's disability picture and medical history. Therefore, because there is probative independent medical evidence differentiating between symptomatology attributable to this disability and other disabilities/conditions from which the Veteran suffers, it would not be appropriate to attribute all of his urinary symptomatology to the service-connected meatotomy in this case. 

There is no reasonable doubt that could be resolved in his favor since the medical evidence is unequivocal.  There are no other diagnostic codes potentially applicable to the service-connected condition.  Accordingly, the Board finds that a compensable disability rating is not warranted for the Veteran's residuals of meatotomy of the urethra at any time during the period under consideration.  See Hart, supra.
The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of meatotomy of the urethra is inadequate.  As discussed above, the competent and probative evidence demonstrates that the Veteran's residuals of meatotomy of the urethra are asymptomatic.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his service-connected residuals of meatotomy of the urethra combined with his other service-connected disabilities which includes right ankle fracture, left varicocele post-op, and painful right ankle scar results in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the evidence otherwise show, that his meatotomy of the urethra residuals cause him to be unable to obtain substantial and gainful employment.  As such, the Board finds that the issue of TDIU has not been raised for the purposes of referral for adjudication under Rice.    

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial compensable rating for residuals of meatotomy of the urethra is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


